DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 1/28/2022; 2/3/2022 and 5/11/2022 have been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 21, 23-26, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805) and Flegal et al. (WO 01/74991) taken further in view of IDEXX (Quanti-Tray).
With respect to claim 1, the reference of Naqui et al. discloses a sample testing apparatus (Figs. 1-3 and 9) that includes: a sample tray (2) including first and second opposing sides (4 and 5) defining a width therebetween and first and second opposing ends (6 and 7) defining a length therebetween, the sample tray (2) including a planar surface (9) and a plurality of wells (3) recessed relative to the planar surface (9), the plurality of wells including a group of first wells (44, Fig. 9) arranged to define a matrix including a plurality of rows and a plurality of columns, the group of first wells disposed at the first side of the sample tray, each well of the group of first wells defining a first volume, and a group of second wells (43, Fig. 9), each well of the group of second wells defining a second volume greater than the first volume (col. 3, lines 53-63; and col. 6, lines 5-13); and a lid member (1) configured to be sealed to at least a portion of the planar surface (9) of the sample tray to enclose each of the plurality of wells (col. 3, lines 23-39).
While the reference of Naqui et al. discloses that the group of second wells (44) define a second volume greater than the first volume (col. 3, lines 53-63; and col. 6, lines 5-13), claim 1 first differs by reciting that the group of second wells have an elongated configuration which provides the greater volume.
The reference of Williams et al. discloses a sample testing tray that includes a plurality of groups of wells wherein one of the groups of wells (22) having an elongated configuration (Fig. 2) to define a larger volume when compared to another group of wells (18)(20).
The reference of Flegal et al. discloses a sample testing tray (Fig. 1) that includes a plurality of groups of wells: a group of first wells (18)(20) defining a matrix disposed at a first end (24b) of the sample tray (12), each well of the group of first wells defining a first volume; and a group of second wells (22) each defining an elongated configuration extending in a direction from the group of first wells to the second end (24a) of the sample tray, each well of the group of second wells defining a second volume greater than the first volume.
In view of these disclosures and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the larger group of wells of the device of the primary reference with an elongated configuration for the known and expected result of providing an art recognized means to provide a group of wells within a sample test device that have an increased sample volume.  As shown in Figure 1 of the reference of Flegal et al. the elongated wells (22) extend in a direction from the group of first wells.  As showing in the disclosures of the references of Williams et al. and Flegal et al., the specific arrangement of the different sizes of wells is merely an obvious matter in design choice within the purview of one having ordinary skill in the art.
While the group of first wells in the reference of Naqui et al. is disposed at the first side of the tray and the group of the second wells is disposed at the second side of the tray (Fig. 9), Claim 1 further differs by reciting that the group of first wells and group of second wells are positioned along the length of the sample tray wherein the group of first wells is disposed at the first end of that tray and the larger group of second wells is disposed towards the second end.
The reference of IDEXX discloses a device similar that that of the disclosure of Naqui et al.; however, the larger volume wells are positioned at the second end with the opening in the pouch and the smaller volume wells are positioned at the first end opposite to the second end (See Figs. 2 and 4 which depict the pouch being filled through the open end).
In view of this disclosure and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to rearrange the direction of the wells such that the larger wells are provided closer to the opening of the pouch formed by the lid for the known and expected result of ensuring that the smaller wells are filled with liquid by being provided at the bottom of the pouch as evidenced by the disclosure of IDEXX.  Note, rearrangement of parts is not considered a patentable distinction if it does not modify the operation of the device (MPEP 2144.04, VI., C.).
The resulting structure encompassed by the combination of the references as discussed above would include a group of second wells having an elongated configuration extending in a length-wise direction from the first group of first wells to the second end of the sample tray.
With respect to claims 3 and 4, while the reference of Naqui et al. discloses that the lid member (1) is sealed to the first side (4), the second side (5) and the first end (6) to form a pouch and the second end (7) is open to form opening/passage/slit (8) (col. 7, lines 12-20).
With respect to claims 5 and 6, in the absence of a showing of unexpected results, the size/volume, number and layout of the different groups of the wells would have been well within the purview of one having ordinary skill in the art based merely on the specifics of the test to be performed within the device while optimizing the reaction conditions.
With respect to claim 21, the reference of Naqui et al. discloses a sample testing apparatus (Figs. 1-3 and 9) that includes: a sample tray (2) including first and second opposing sides (4 and 5) defining a width therebetween and first and second opposing ends (6 and 7) defining a length therebetween, the sample tray (2) including a plurality of wells (3) including a group of first wells (44, Fig. 9) positioned at the first side of the sample tray and arranged to define a matrix having a plurality of rows and a plurality of columns, and a group of second wells (43, Fig. 9), wherein each well of the group of second wells defining a second volume different than the first volume (col. 3, lines 53-63; and col. 6, lines 5-13); and a lid member (1) sealed to the sample tray along the first end and the first and second sides to define a pouch, and wherein an opening is defined towards the second end of the sample tray to permit introduction of a liquid sample into the pouch (col. 3, lines 23-39).
While the reference discloses that the sample tray includes a plurality of groups of wells with different volumes (Figs. 6 and 9) (col. 3, lines 53-63; and col. 6, lines 5-13), claim 21 differs by reciting that the second group of wells have an elongated configuration that extends in the length-wise direction from the group of first wells to the second end of the sample tray wherein the first group of wells are disposed at the first end of the sample tray.
The reference of Williams et al. discloses a sample testing tray that includes a plurality of groups of wells wherein one of the groups of wells (22) having an elongated configuration (Fig. 2) to define a larger volume when compared to another group of wells (18)(20).
The reference of Flegal et al. discloses a sample testing tray (Fig. 1) that includes a plurality of groups of wells: a group of first wells (18)(20) defining a matrix disposed at a first end (24b) of the sample tray (12), each well of the group of first wells defining a first volume; and a group of second wells (22) each defining an elongated configuration extending in a direction from the group of first wells to the second end (24a) of the sample tray, each well of the group of second wells defining a second volume greater than the first volume.
In view of these disclosures and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the larger group of wells of the device of the primary reference with an elongated configuration for the known and expected result of providing an art recognized means to provide a group of wells within a sample test device that have an increased sample volume.  As shown in Figure 1 of the reference of Flegal et al. the elongated wells (22) extend in a direction from the group of first wells.  As showing in the disclosures of the references of Williams et al. and Flegal et al., the specific arrangement of the different sizes of wells is merely an obvious matter in design choice within the purview of one having ordinary skill in the art.
While the group of first wells in the reference of Naqui et al. is disposed at the first side of the tray and the group of the second wells is disposed at the second side of the tray (Fig. 9), Claim 21 further differs by reciting that the group of first wells and group of second wells are positioned along the length of the sample tray wherein the group of first wells is disposed at the first end of that tray and the larger group of second wells is disposed towards the second end.
The reference of IDEXX discloses a device similar that that of the disclosure of Naqui et al.; however, the larger volume wells are positioned at the second end with the opening in the pouch and the smaller volume wells are positioned at the first end opposite to the second end (See Figs. 2 and 4 which depict the pouch being filled through the open end).
In view of this disclosure and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to rearrange the direction of the wells such that the larger wells are provided closer to the opening of the pouch formed by the lid for the known and expected result of ensuring that the smaller wells are filled with liquid by being provided at the bottom of the pouch as evidenced by the disclosure of IDEXX.  Note, rearrangement of parts is not considered a patentable distinction if it does not modify the operation of the device (MPEP 2144.04, VI., C.)With respect to claim 23, the lid member (1) is configured to be sealed to the tray after introduction of the liquid sample (col. 7, lines 25-44).
With respect to claim 23, the lid member (1) is configured to be sealed to the tray after introduction of the liquid sample (col. 7, lines 25-44).
With respect to claim 24, the sample tray of Naqui et al. includes a planar surface (9).
With respect to claim 25, the structure resulting from the combination of references as discussed above would be structurally capable of being flexed in the manner required of claim 25 in view of the materials of construction.
With respect to claim 26, the reference of Naqui et al. discloses that the lid member (1) is sealed to the first side (4), the second side (5) and the first end (6).  The second end (7) is open to form opening/passage/slit (8) (col. 7, lines 12-20).  In the absence of further positively recites structure, the structure resulting from the combination of references as discussed above would be structurally capable of being filled in the manner required of claim 26.
With respect to claim 31, the second wells (30,Fig. 6)(43, Fig. 9) define a volume greater than a volume of the first wells (31, 32, Fig. 6)(44, Fig. 9).
With respect to claim 36, the second wells (30,Fig. 6)(43, Fig. 9) define a volume greater than a volume of the first wells (31, 32, Fig. 6)(44, Fig. 9) (col. 3, lines 53-63; and col. 6, lines 5-13).

Claim 7, 30, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805), Flegal et al. (WO 01/74991) and IDEXX (Quanti-Tray) taken further in view of Perlman (US 5,858,770).
The combination of the references of Naqui et al., Williams et al., Flegal et al. and IDEXX has been discussed above with respect to claims 1 and 21.
While the reference of Naqui et al. discloses that the material of the apparatus can be made of a gas permeable but liquid non-permeable material to vent gas produced by certain test reactions (col. 5, lines 45-47), claims 7, 30, 37 and 38 differ by reciting that the lid member is made of an adhesive layer, a breathable film layer and a removable backing layer.
The reference of Perlman discloses that it is known in the art to seal a sample testing device that includes: a sample tray (12) defining a planar surface (Fig. 1) and a plurality of wells (16) recessed relative to the planar surface with a lid member (11), including: an adhesive layer (adhesive provided on bottom side of membrane (26)) configured to be sealed to the planar surface of the sample tray; a breathable film layer (26) disposed about the adhesive layer; and a backing layer (carrier sheet (28)) disposed about the breathable film layer.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the "breathable” cover of the reference of Perlman on culture plate of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, allowing contamination-free gas exchange, while providing the benefits associated with the use of the lid of Perlman.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805), Flegal et al. (WO 01/74991) and IDEXX (Quanti-Tray) taken further in view of Kenny et al. (US 2008/0206857).
The combination of the references of Naqui et al., Williams et al., Flegal et al. and IDEXX has been discussed above with respect to claim 1.
While the reference of Naqui et al. discloses that the material of the apparatus can be made of a gas permeable but liquid non-permeable material to vent gas produced by certain test reactions (col. 5, lines 45-47), claim 8 differs by specifying that the material is a blend of a styrene butadiene copolymer and general purpose polystyrene.
The reference of Kenny et al. discloses an additional list of known gas permeable polymer materials that are known to be used in the culture art (¶[0033]), which includes poly (styrene-butadiene-styrene).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ any of the known gas permeable materials, including includes poly (styrene-butadiene-styrene), as a material of construction for the known and expected result of providing an art recognized means for providing a gas permeable culture material.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805), Flegal et al. (WO 01/74991) and IDEXX (Quanti-Tray) taken further in view of Uschkureit et al.(US 2011/028897).
The combination of the references of Naqui et al., Williams et al., Flegal et al. and IDEXX has been discussed above with respect to claim 1.
While the reference of Naqui et al. appears to disclose square wells with sloped or angled walls, claims 32-34 claim specific details of the wells which do not appear to be disclosed by the reference of Naqui et al.
The reference of Uschkureit et al. discloses that it is known in the art to provide a microplate device with wells that have different shapes and sizes (Fig. 3).
In view of this teaching and in the absence of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine and/or optimize the size and shape of the wells of the device based merely on design considerations such as the specifics of the test to be performed and/or the manner in which the device is manufactured while maintaining the efficiency of the detection device.

Response to Arguments
Drawings
The objection to the drawings has been withdrawn in view of the cancelation of claim 35 and related comments on page 6 of the response dated 4/12/2022.

Specification
The objection to the specification has been withdrawn in view of the cancelation of claim 35 and related comments on page 6 of the response dated 4/12/2022.

Claims Rejections Under 35 USC 102
The rejection of claims 1, 2, 6 and 36 under 35 USC 102(a)(1) over the reference of Flegal et al. (WO 01/74991) has been withdrawn in view of the amendments to claim 1 and related comments on pages 6-8 of the response dated 4/12/2022.

Claims Rejections Under 35 USC 103
With respect to the rejection of the claims under 35 USC 103 using the combination of the references of Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805) and Flegal et al. (WO 01/74991) taken further in view of IDEXX (Quanti-Tray), Applicants argue that the rejections are improper for the following reasons (pages 8-12 of the response dated 4/12/2022):
i) Accordingly, as neither the elongated wells of Williams nor the elongated wells of Flegal are arranged to define "an elongated configuration extending in a length-wise direction from the group of first wells," which are disposed at the first end of the sample tray, "to the second end of the sample tray," as recited in amended independent claim 1, Applicant can find no teaching, suggestion, or motivation to incorporate the elongated wells of Williams and/or Flegal into the sample testing apparatus of Naqui in such a manner.

ii) Seemingly cognizant of the above, the Office Action further noted that "the specific arrangement of the different sizes of wells is merely an obvious matter in design choice within the purview of one having ordinary skill in the art." (Office Action at 8-9.) However, MPEP § 2144.04 makes clear that "[i]f the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection." The above-recited arrangement in amended independent claim 1 of the groups of first and second wells has criticality and is not merely a design choice, as evidenced at least by paragraph [0107] of the application publication, which provides that the arrangement of the groups of first and second wells allows a "liquid sample [to be] first evenly distributed into Amendment for Application No.: 16/193,695Attorney Docket No.: 1047-54 CON (0132-N CON)the small wells 744 at full capacity, and such that the remainder of the liquid sample is evenly distributed into the large wells 748" thereafter. 

iii) Neither Perlman, Kenney, the Quanti-Tray Pub., Uschkureit, nor Lund is cited as curing the deficiencies of Naqui, Williams, and Flegal with respect to amended independent claim 1 and indeed none of these references alone or in combination teach or suggest the features of amended independent claims 1 or 21.

	In response, the Examiner maintains that the rejection of the claims is proper for the following reasons:
i) In response to argument i) above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references of Williams and Flegal were relied upon to establish that the use of elongated wells are known in the art to provide sample wells of increased volume when provided on the same sample plate with wells of a smaller volume.  It is noted that the reference of Naqui is also drawn to a sample plate with wells of different volumes.  While Naqui has chosen to use wells of a larger rectangular shape when compared to the smaller wells, the references of Williams and Flegal evidence that it would have been obvious to one of ordinary skill in the art to employ elongated wells for the same purpose.  As for the length-wise direction and orientation of the wells, the reference of Quanti-Tray clearly suggests that the orientation of the larger volume wells and smaller volume wells in a length-wise direction between the first and second ends with the larger wells positioned at the second open end is clearly within the purview of one having ordinary skill in the art.
ii) In response to argument ii) above, the reference of Quanti-Tray clearly shows the arrangement that applicants have argued which is critical to the claimed invention.  The arrangement of Quanti-Tray allows a liquid sample to be first evenly distributed into the small wells at full capacity, and such that the remainder of the liquid sample is evenly distributed into the large wells.
iii) In response to argument iii) above, the reference of Quanti-Tray, as discussed above, contributes the teachings that render the arrangement of wells required of claims 1 and 21 to be obvious to one having ordinary skill in the art.  The additional references employed in the rejections of record were relied upon to address additional claim limitations required of some of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB